      Case 2:19-cv-01506-MCE-DB Document 51 Filed 04/29/20 Page 1 of 3

 1   STEFAN PASSANTINO*                                   XAVIER BECERRA
     spassantino@michaelbest.com                          Attorney General of California
 2   JUSTIN CLARK*                                        PAUL STEIN
                                                          Supervising Deputy Attorney General
 3   jrclark@michaelbest.com                              CHAD A. STEGEMAN, State Bar No.
     JOSEPH L. OLSON*                                     225745
 4   jlolson@michaelbest.com                              Deputy Attorney General
     NICHOLAS J. BOERKE*                                  455 Golden Gate Ave., Ste. 11000
 5   njboerke@michaelbest.com                             San Francisco, CA 94102-7004
     MICHAEL BEST & FRIEDR CH LLP                         Telephone: (415) 510-3624
 6   1000 Maine Avenue SW, Suite 400                      Fax: (415) 703-5843
                                                          E-mail: Chad.Stegeman@doj.ca.gov
 7   Washington, D.C. 20024                               Attorneys for Defendants
     Telephone: (202) 747-9560
 8   Facsimile: (202) 347-1819

 9   HARMEET K. DHILLON (SBN: 207873)
     harmeet@dhillonlaw.com
10
     MARK P. MEUSER (SBN: 231335)
11   mmeuser@dhillonlaw.com
     GREGORY R. MICHAEL (SBN: 306814)
12   gmichael@dhillonlaw.com
     DHILLON LAW GROUP INC.
13   177 Post Street, Suite 700
     San Francisco, California 94108
14
     Telephone: (415) 433-1700
15   Facsimile: (415) 520-6593
     * Admitted pro hac vice
16
     Counsel for Plaintiffs
17

18                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
19

20   MELISSA MELENDEZ, et. al,                        Case No.: 2:19-cv-01506-MCE-DB
21                  Plaintiffs,                       STIPULATION FOR VOLUNTARY
                                                      DISMISSAL WITH PREJUDICE;
22                 v.                                 ORDER THEREON
                                                      (Fed. R. Civ. P. 41(a)(1)(A))
23   GAVIN NEWSOM, et. al,
                                                      Judge: Morrison C. England, Jr.
24                  Defendants.
25

26
27

28
                                                  1
                                            Stip. of Dismissal and Order (Case No.: 2:19-cv-01506-MCE-DB)
     Case 2:19-cv-01506-MCE-DB Document 51 Filed 04/29/20 Page 2 of 3

 1          Plaintiffs Melissa Melendez, Bill Ali Essayli, Charles McDougald, The Republican

 2   National Committee, and The California Republican Party, and Defendants Gavin Newsom, and

 3   Alex Padilla, in their official capacities, stipulate to the voluntary dismissal with prejudice of this

 4   action under Federal Rule of Civil Procedure 41(a)(1)(A). The parties further stipulate that

 5   except as set forth in their settlement agreement, the parties bear their own attorneys’ fees,

 6   expenses, and costs.

 7   IT IS SO STIPULATED.
                                                            Respectfully submitted,
 8

 9   Dated: April 13, 2020                                  MICHAEL BEST & FRIEDRICH LLP

10                                                          By: _/s/ Justin R. Clark _________
                                                            Stefan Passantino, D.C. Bar No. 480037*
11                                                          Justin R. Clark, D.C. Bar No. 499621*
                                                            Joseph L. Olson, WI Bar No. 1046162*
12                                                          Nicholas J. Boerke, WI Bar No. 1083217*
13                                                          Michael Best & Friedrich LLP
                                                            1000 Maine Avenue SW, Suite 400
14                                                          Washington, D.C. 20024
                                                            *Admitted pro hac vice
15                                                          Attorneys for Plaintiffs
16
                                                            DHILLON LAW GROUP INC.
17
                                                            By: _/s/ Harmeet K. Dhillon_________
18                                                          Harmeet K. Dhillon, SBN 207873
                                                            Mark P. Meuser, SBN 231335
19
                                                            Gregory Michael, SBN 306814
20                                                          Dhillon Law Group Inc.
                                                            177 Post Street, Suite 700
21                                                          San Francisco, California 94108
                                                            Attorneys for Plaintiffs
22
     Dated: April 13, 2020                                  XAVIER BECERRA
23                                                          Attorney General of California
                                                            PAUL STEIN
24                                                          Supervising Deputy Attorney General
25                                                          / s / Chad A. Stegeman (as authorized on
                                                            April 13, 2020)
26                                                          CHAD A. STEGEMAN
                                                            Deputy Attorney General
27                                                          Attorneys for Defendants
28
                                                        2
                                                 Stip. of Dismissal and Order (Case No.: 2:19-cv-01506-MCE-DB)
     Case 2:19-cv-01506-MCE-DB Document 51 Filed 04/29/20 Page 3 of 3

 1                                                 ORDER

 2           In consideration of the parties’ stipulation, Plaintiffs Melissa Melendez, Bill Ali Essayli,

 3   Charles McDougald, The Republican National Committee, and The California Republican Party’s

 4   complaint is dismissed with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A). Except

 5   as set forth in their settlement agreement, the parties bear their own attorneys’ fees, expenses, and

 6   costs. The matter having now been concluded in its entirety, the Clerk of Court is directed to

 7   close the file.

 8           IT IS SO ORDERED.

 9   Dated: April 28, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
                                                Stip. of Dismissal and Order (Case No.: 2:19-cv-01506-MCE-DB)
